Citation Nr: 0728101	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1971 to August 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision from the 
Washington DC Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2006 the veteran appeared and testified at a personal 
hearing before the undersigned Veterans Law Judge sitting in 
Washington DC (Central Office hearing).  A copy of the 
transcript is in the record.

It appears to the Board that the veteran, through his 
representative, may have attempted to raise the issue of 
entitlement to service connection for an erectile dysfunction 
as secondary to PTSD in a May 2005 letter.  If he desires to 
pursue this issue, he or his representative should do so, 
with specificity, at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
it at this time.  


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by social impairment 
due to such symptoms as panic attacks more than once a week, 
disturbances of motivation and mood, continued reexperiencing 
of stressors, nightmares, problems falling and staying 
asleeep, avoidance/isolative behaviors and difficulty in 
establishing and maintaining effective social relationships; 
his Global Assessment of Functioning (GAF) scores ranged from 
49-52.

2.  The veteran's PTSD is not productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 70 percent disability rating, but no higher, 
for service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letter dated in October 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
advised the appellant to submit any evidence in his 
possession that pertains to the claim.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.

VA medical records, VA examination reports and medical 
opinion, and personal statements, have been associated with 
the record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization and a personal 
hearing.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

As provided by the VA Rating Schedule, a 50 percent 
evaluation is provided for an acquired psychiatric disorder 
that causes an occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 70 
percent rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

In August 2004, the appellant requested an increased rating 
for his service-connected PTSD rating, which has been rated 
as 50 percent disabling since June 2000.  The appellant 
contends that his PTSD has worsened.  The Board notes the 
veteran's representative has advanced contentions to the 
effect that an evaluation greater than 50 percent is 
warranted because the appellant has increasing alienation 
from his wife and people at his job, that he has been getting 
into verbal confrontations at work with colleagues, and that 
his panic attacks occur three times a week and his sleep has 
decreased to three hours a night.

As to the evidence in this case, VA treatment and examination 
records of September through December 2004 indicate that the 
appellant experienced PTSD symptoms such as anxiety attacks 
three times a week, and traumatically relived fearful combat 
events through intrusive thoughts and nightmares, although 
medication was helping him sleep better.  He was experiencing 
difficulty with his marriage and his wife had moved into 
another bed to sleep.  At work, where he missed about one day 
a week due to PTSD, he was increasingly isolated from co-
workers.  He was adequately groomed and his GAF score ranged 
from 49-52.  

VA treatment records from April through December 2005 
indicate the appellant experienced more sadness because of 
the loss of close relatives and around the time of the 
holidays.  He slept poorly because of nightmares, was edgy, 
jittery, easily frustrated, tearful, anxious and isolative 
both at work and in the home.  He went from good social and 
occupational functioning to communicating minimally with his 
wife and co-workers.  He was adequately groomed, and his GAF 
score ranged from 47-51.

VA treatment records from February and May 2006 indicate the 
appellant reported a modest improvement in his mood, but 
continued to experience nightmares, anxiety and panic attacks 
and intrusive images.  His symptoms were reported as daily, 
intrusive, and affecting all areas of his life.  He was 
adequately groomed, without a positive mental attitude with a 
tense mood and anxious affect.  He was goal directed to his 
time and place and his conversation was devoid of delusions, 
hallucinations, suicidal or homicidal ideation, intent or 
plan.  His GAF was 49.

At his May 2006 hearing, the appellant testified that because 
he was getting into arguments with fellow employees, his 30-
year government employer moved him to a position about eight 
years ago where he works by himself driving other employees 
to meetings.  He stated he has had a lot of anxiety and 
depression associated with the loss of family members and 
friends, and that he sleeps between three to five hours a 
night.  He testified that because his work does not involve 
long distance driving, he can take a nap when the people he 
drives go to meetings, and it might be one to two hours 
before he sees them again.  He has nightmares associated with 
combat experience from one to four times a week which 
frightened his wife, and she has taken to sleeping in another 
room.  He experienced panic attacks on a day-to-day basis 
although he was not sure he had them while driving.  He 
testified that he has had suicidal thoughts but never acted 
upon them and he has never been hospitalized for his PTSD.  
He testified that he was very close to his mother who died in 
the recent past and for whom he had to stop regular 
psychotherapy in order to arrange nursing home care for her, 
but that he planned to seek regular therapy again in the 
future.

The Board does not find the appellant's testimony that he has 
active suicidal ideation credible, as his most current VA 
medical records of February and May 2006 are negative for 
suicidal ideation, intent or plan.  

Of the five criteria for a 70 percent rating (work, family 
relations, judgment, thinking and mood,) the appellant is 
only seriously deficient in one, mood, which is medically 
characterized in his records as depressed, anxious, tense, 
angry or panicky.  The appellant's long-term employer made an 
accommodation for him eight years ago to work by himself, and 
it is the kind of work that allows for periods of rest.  As 
to family relations, although his wife sleeps in another bed, 
he has managed to maintain a 30 year marriage, and he was 
very close to his mother before she died.  Although it was 
reported in his November 2004 VA examination that he sees his 
30-year old son infrequently, it is because the son is in 
Germany, and not that they are estranged.  Medical reports 
from November 2004 through May 2006 are negative for 
impairment of thought process, delusions, inappropriate 
behavior, lack of orientation to person, place and time, or 
the presence of obsessive or ritualistic behavior which 
interferes with routine activities or active suicidal 
ideation.  The Board finds these psychiatric symptoms reflect 
a moderate difficulty in social and occupational functioning, 
which is more consistent with the level of impairment 
encompassed by a 50 percent rating.  

However, with regard to the weight to give various GAF scores 
that have been assigned to the veteran, the Board notes that 
although a majority of the GAF scores assigned throughout the 
relevant period of claim are between 47 and 52, which reflect 
both moderate symptoms and serious symptoms, the appellant 
functions at the high end of the serious symptomatology at 
GAF 41-49.  The appellant has a saddened affect and panic 
attacks, and difficulty in social, or occupational 
functioning, such as few friends, or conflicts with peers or 
co-workers.  GAF scores must be interpreted "in the light of 
the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability present."  
38 C.F.R. § 4.2.  

Although he has not shown suicidal or homicidal thought, 
illogical, obscured, or irrelevant speech, evidence of a 
psychosis or other thought disorder, or spatial 
disorientation, the overall evidence reflects his GAF score 
to be 49, particularly shown in the most recent records.  As 
noted above, such a score is indicative of serious symptoms 
causing significant impairment and social and occupational 
functioning.  Accordingly, with resolution of all reasonable 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for the service-connected 
PTSD.

The Board concludes, however, that the veteran's PTSD does 
not produce total occupational and social impairment.  The 
veteran has repeatedly been described as being alert and 
oriented during the course of his VA treatment visits between 
2004 and 2006.  The competent medical evidence of record 
likewise does not show that the veteran exhibits a gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. The criteria for a 100 percent 
evaluation are therefore not met. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R § 3.321(b)(1) 
(2005).  In this case, the Rating Schedule is not inadequate 
for evaluating the veteran's PTSD.  In addition, it has not 
been shown that the PTSD has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  The veteran is shown to have worked 
full time. For these reasons, an extraschedular rating is not 
warranted.


ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the controlling criteria applicable to the payment 
of monetary awards.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


